

Exhibit 10.1
2004 AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
OF
NUVASIVE, INC.
Table of Contents
 
 
Page


1.
Establishment of Plan
1


2.
Number of Shares
1


3.
Purpose
2


4.
Administration
2


5.
Eligibility
2


6.
Offering Dates
3


7.
Participation in this Plan
3


8.
Grant of Option on Enrollment
3


9.
Purchase Price
4


10.
Payment Of Purchase Price; Changes In Payroll Deductions; Issuance Of Shares
4


11.
Limitations on Shares to be Purchased
6


12.
Withdrawal
6


13.
Termination of Employment
7


14.
Return of Payroll Deductions
7


15.
Capital Charges
7


16.
Nonassignability
8


17.
Reports
8


18.
Notice of Disposition
8


19.
No Rights to Continued Employment
8


20.
Equal Rights And Privileges
9


21.
Notices
9


22.
Term; Stockholder Approval
9


23.
Designation of Beneficiary
9


24.
Conditions Upon Issuance of Shares; Limitation on Sale of Shares
9


25.
Applicable Law
10


26.
Amendment or Termination
10









--------------------------------------------------------------------------------



2004 AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
OF
NUVASIVE, INC.
Adopted by the Board of Directors on February 20, 2004
Approved by Stockholders on or about March 18, 2004
Amended by the Board of Directors on September 25, 2008 (Amendment No. 1)
Amended by the Board of Directors on November 4, 2010 (Amendment No. 2)
Amended by the Board of Directors on January 21, 2012 (Amendment No. 3)
Amended by the Board of Directors on January 25, 2014 (Amendment No. 4)
Amended by the Board of Directors on March 25, 2014 (Amendment No. 5)
Amended and Restated by the Board of Directors on July 23, 2014
Latest Termination Date: December 31, 2018


The following constitute the provisions of the 2004 Amended and Restated
Employee Stock Purchase Plan of NuVasive, Inc.


This amendment and restatement of the 2004 Employee Stock Purchase Plan, as
amended, is effective as of July 23, 2014 and applies with respect to any
offerings hereunder with an offering period that commences after such date.


For offerings under the 2004 Employee Stock Purchase Plan of NuVasive, Inc., as
amended, with offering periods that commenced before such date, please refer to
the version of the plan in effect for such offering period; provided, however,
that, with respect to any Purchase Period (as defined below and/or in such plan)
under such offering that begins after November 1, 2014, Section 18 hereof shall
be deemed to supersede Section 18 of any such version of the plan.


1.
Establishment of Plan.    

        NuVasive, Inc. (the “Company”) proposes to grant options for purchase of
the Company’s Common Stock (the “Common Stock”) to eligible employees of the
Company and its Participating Subsidiaries (as hereinafter defined) pursuant to
this 2004 Amended and Restated Employee Stock Purchase Plan of NuVasive, Inc.
(this “Plan”). For the purposes of this Plan, “Parent Corporation” and
“Subsidiary” shall have the same meanings as “parent corporation” and
“subsidiary corporation” in Sections 424(e) and 424(f), respectively, of the
Internal Revenue Code of 1986, as amended (the “Code”). “Participating
Subsidiaries” are Parent Corporations or Subsidiaries that the Board of
Directors of the Company (the “Board”) designates from time to time as
corporations that shall participate in this Plan. The Company intends this Plan
to qualify as an “employee stock purchase plan” under Section 423 of the Code
(including any amendments to or replacements of such Section), and this Plan
shall be so construed. Any term not expressly defined in this Plan but defined
for purposes of Section 423 of the Code shall have the same definition herein.
2.
Number of Shares.    

        The total number of shares of Common Stock initially reserved and
available for issuance pursuant to this Plan shall be 250,000 (the “Share
Limit”), subject to adjustments effected in accordance with Section 15 of this
Plan. Notwithstanding the foregoing and subject to Section 15, the Share Limit
shall automatically increase on January 1, 2005 and January 1 of each year
thereafter until and including January 1, 2014 (unless the Plan is terminated
earlier in accordance with the provisions hereof) by the “Annual Increase” which
shall consist of a number of shares equal to the least of (a) 1,500,000, (b) one
percent (1%) of the number of shares of all classes of common stock of the
Company outstanding on that date, or (c) a lesser number determined by the
Committee, (as hereinafter defined) prior to such January 1, provided, however,
that the

1.

--------------------------------------------------------------------------------



total number of shares available for issuance under the Plan shall not exceed
the initial Share Limit plus the maximum potential cumulative Annual Increases.
The Board may at such time as it deems necessary implement a substantially
similar plan for employees resident outside the United States (“Foreign Plan”)
in which case the Share Limit shall be reduced by the number of shares issued
under the Foreign Plan. Shares issued under this Plan may consist, in whole or
in part, of authorized and unissued shares or treasury shares reacquired in
private transactions or open market purchases, but all shares issued under this
Plan and the Foreign Plan shall be counted against the Share Limit.
3.
Purpose.    

        The purpose of this Plan is to provide eligible employees of the Company
and Participating Subsidiaries with a convenient means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Subsidiaries, and to provide an incentive for continued employment. For the
purposes of this Plan, “employee” shall mean any individual who is an employee
of the Company or a Participating Subsidiary. Whether an individual qualifies as
an employee shall be determined by the Committee, in its sole discretion. The
Committee shall be guided by the provisions of Treasury Regulation
Section 1.421-7 and Section 3401(c) of the Code and the Treasury Regulations
thereunder, with the intent that the Plan cover all “employees” within the
meaning of those provisions other than those who are not eligible to participate
in the Plan, provided, however, that any determinations regarding whether an
individual is an “employee” shall be prospective only, unless otherwise
determined by the Committee (as hereinafter defined). Unless the Committee makes
a contrary determination, the employees of the Company shall, for all purposes
of this Plan, be those individuals who are carried as employees of the Company
or a Participating Subsidiary for regular payroll purposes or are on a leave of
absence for not more than 90 days. Any inquiries regarding eligibility to
participate in the Plan shall be directed to the Committee, whose decision shall
be final.
4.
Administration.    

        This Plan shall be administered by the Compensation Committee of the
Board (the “Committee”). Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Committee and its decisions shall be final and binding upon all
participants. Members of the Committee shall receive no compensation for their
services in connection with the administration of this Plan, other than standard
fees as established from time to time by the Board for services rendered by
Board members serving on Board committees. All expenses incurred in connection
with the administration of this Plan shall be paid by the Company.
5.
Eligibility.    

        Any employee of the Company or the Participating Subsidiaries is
eligible to participate in an Offering Period (as hereinafter defined) under
this Plan except the following:
(a)employees who are not employed by the Company or a Participating Subsidiary
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee;


(b)employees who are customarily employed for twenty (20) hours or less per
week;


(c)employees who are customarily employed for five (5) months or less in a
calendar year;


(d)employees who, together with any other person whose stock would be attributed
to such employee pursuant to Section 424(d) of the Code, own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries or who, as a result of being granted an option
under this Plan with

2.

--------------------------------------------------------------------------------



respect to such Offering Period, would own stock or hold options to purchase
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or any of its Participating
Subsidiaries;


(e)individuals who provide services to the Company or any of its Participating
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes;
and


(f)employees who reside in countries for whom such employees’ participation in
the Plan would result in a violation under any corporate or securities laws of
such country of residence.


6.
Offering & Purchase Periods.    

        Effective July 23, 2014, the offering periods of this Plan (each, an
“Offering Period”) shall (a) be of six (6) months’ duration, and (b) commence on
May 1st and end on October 31st of each year, or commence on November 1st of
each year and end on April 30th of the following year, as applicable.
Each Offering Period shall consist of one (1) six (6)-month purchase period (a
“Purchase Period”) during which payroll deductions of the participants are
accumulated under this Plan.
The first business day of each Offering Period is referred to as the “Offering
Date”. The last business day of each Purchase Period is referred to as the
“Purchase Date”.
The Committee shall have the power to change the Offering Dates, the Purchase
Dates and the duration of Offering Periods or Purchase Periods without
stockholder approval if such change is announced prior to the relevant Offering
Period or prior to such other time period as specified by the Committee.
7.
Participation in this Plan.    

        Eligible employees may become participants in an Offering Period under
this Plan on the Offering Date, after satisfying the eligibility requirements,
by delivering a subscription agreement to the Company prior to such Offering
Date, or such other time period as specified by the Committee. An eligible
employee who does not deliver a subscription agreement to the Company after
becoming eligible to participate in an Offering Period shall not participate in
that Offering Period or any subsequent Offering Period unless such employee
enrolls in this Plan by delivering a subscription agreement with the Company
prior to such Offering Period, or such other time period as specified by the
Committee. Once an employee becomes a participant in an Offering Period by
filing a subscription agreement, such employee shall automatically participate
in the Offering Period commencing immediately following the last day of the
prior Offering Period unless the employee withdraws or is deemed to withdraw
from this Plan or terminates further participation in the Offering Period as set
forth in Section 12 below. Such participant is not required to file any
additional subscription agreement in order to continue participation in this
Plan.
8.
Grant of Option on Enrollment.    

        Enrollment by an eligible employee in this Plan with respect to an
Offering Period shall constitute the grant (as of the Offering Date) by the
Company to such employee of an option to purchase on the Purchase Date up to
that number of shares of Common Stock determined by a fraction, the numerator of
which is the amount accumulated in such employee’s payroll deduction account
during such Purchase Period and the denominator of which is the lower of
(a) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Offering Date (but in no event less than the par
value of a share Common Stock), or (b) eighty-five percent (85%) of the fair
market value of a share of Common Stock on the Purchase Date (but in no event
less than the par value of a share of the Company’s Common Stock), provided,
however, that the number of shares of Common Stock subject to any option granted
pursuant to this Plan shall not

3.

--------------------------------------------------------------------------------



exceed the lesser of (i) the maximum number of shares set by the Committee
pursuant to Section 11(a) below with respect to the applicable Purchase Date,
and (ii) the maximum number of shares which may be purchased pursuant to
Section 11(b) below with respect to the applicable Purchase Date. The fair
market value of a share of the Company’s Common Stock shall be determined as
provided in Section 9 below. Notwithstanding the foregoing, in the event of a
change in generally accepted accounting principles which would adversely affect
the accounting treatment applicable to any current Offering Period, the
Committee may make such changes to the number of shares purchased at the end of
Purchase Period or the purchase price paid as are allowable under generally
accepted accounting principles and as it deems necessary in the sole discretion
of the Committee to avoid or minimize adverse accounting consequences.
9.
Purchase Price.    

        The purchase price per share at which a share of Common Stock shall be
sold in any Offering Period shall be eighty-five percent (85%) of the lesser of:
(a)the fair market value on the Offering Date; or


(b)the fair market value on the Purchase Date.
        For the purposes of this Plan, the term “fair market value” means, as of
any date, the value of a share of the Company’s Common Stock determined as
follows:
(a)if such Common Stock is then quoted on the Nasdaq Stock Market, its closing
price on the Nasdaq Stock Market on the date of determination as reported in The
Wall Street Journal or such other source as the Company deems reliable;


(b)if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Company deems reliable; or


(c)if such Common Stock is publicly traded but is not quoted on the Nasdaq Stock
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Company deems
reliable.


10.
Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares.    



(a)The purchase price of the shares is accumulated by regular payroll deductions
made during each Offering Period. The deductions may be made (at the election of
the participant) either (a) as an election of a whole dollar amount not less
than $10 per payroll deduction, nor greater than an amount equal to the amount
that is fifteen percent (15%) of the participant’s compensation, or (b) as a
percentage of the participant’s compensation in one percent (1%) increments, not
less than one percent (1%), nor greater than fifteen percent (15%), or, in each
case, such lower limit set by the Committee. Compensation shall mean base pay,
including holiday, vacation, sick, jury duty, bereavement and leave of absence
pay, overtime, commissions, bonuses (as defined by the Company’s bonus plan(s)),
guarantee pay, supplemental pay and car allowances, provided, however that
compensation shall not include any long term disability or workmen’s
compensation payments, relocation payments or expense reimbursement and further
provided, however, that for purposes of determining a participant’s
compensation, any election by such participant to reduce his or her regular cash
remuneration under Sections 125 or 401(k) of the Code shall be treated as if
they participant did not make such election. Payroll deductions shall commence
on the first payday after the beginning of

4.

--------------------------------------------------------------------------------



the Offering Period and shall continue to the end of the Offering Period unless
sooner altered or terminated as provided by this Plan.


(b)A participant may increase or decrease the rate of payroll deductions during
an Offering Period by filing with the Company a new authorization for payroll
deductions, in which case the new rate shall become effective for the next
payroll period commencing after the Company’s receipt of the authorization and
shall continue for the remainder of the Offering Period unless changed as
described below. Such change in the rate of payroll deductions may be made at
any time during an Offering Period, but not more than one (1) change may be made
effective during any Purchase Period. A participant may increase or decrease the
rate of payroll deductions for any subsequent Offering Period by filing with the
Company a new authorization for payroll deductions prior to the beginning of
such Offering Period, or such other time period as specified by the Committee.


(c)A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Company a request for cessation of
payroll deductions. Such reduction shall be effective beginning with the next
payroll period after the Company’s receipt of the request and no further payroll
deductions shall be made for the duration of the Offering Period. Payroll
deductions credited to the participant’s account prior to the effective date of
the request shall be used to purchase shares of Common Stock of the Company in
accordance with Section (e) below. A participant may not resume making payroll
deductions during the Offering Period in which he or she reduced his or her
payroll deductions to zero.


(d)All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.


(e)On each Purchase Date, for so long as this Plan remains in effect and
provided that the participant has not submitted a signed and completed
withdrawal form before that date, which notifies the Company that the
participant wishes to withdraw from that Offering Period under this Plan and
have all payroll deductions accumulated in the account maintained on behalf of
the participant, as of that date returned to the participant, the Company shall
apply the funds then in the participant’s account to the purchase of whole
shares of Common Stock reserved under the option granted to such participant
with respect to the Offering Period to the extent that such option is
exercisable on the Purchase Date. The purchase price per share shall be as
specified in Section 9 of this Plan. Any cash remaining in a participant’s
account after such purchase of shares shall be refunded to such participant in
cash, without interest, provided, however, that any amount remaining in such
participant’s account on a Purchase Date which is less than the amount necessary
to purchase a full share of Common Stock shall be carried forward, without
interest, into the next Purchase Period or Offering Period, as the case may be.
In the event that this Plan has been oversubscribed, all funds not used to
purchase shares on the Purchase Date shall be returned to the participant,
without interest. No Common Stock shall be purchased on a Purchase Date on
behalf of any employee whose participation in this Plan has terminated prior to
such Purchase Date.
(f)As soon as practicable after the Purchase Date, the Company shall issue
shares for the participant’s benefit representing the shares purchased upon
exercise of his or her option.


(g)During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant shall have no
interest or voting rights in shares covered by his or her option until such
option has been exercised.



5.

--------------------------------------------------------------------------------



11.
Limitations on Shares to be Purchased.    



(a)No participant shall be entitled to purchase stock under the Plan at a rate
which, when aggregated with his or her rights to purchase stock under all other
employee stock purchase plans of the Company or any Subsidiary, exceeds $25,000
in fair market value, determined as of the Offering Date (or such other limit as
may be imposed by the Code) for each calendar year in which the employee
participates in the Plan. This limit means that the maximum purchase price for
shares purchased during a calendar year is $21,250 assuming a 15% discount
pursuant to Section 9. The Company shall automatically suspend the payroll
deductions of any participant as necessary to enforce such limit provided that
when the Company automatically resumes such payroll deductions, the Company must
apply the rate in effect immediately prior to such suspension. This limitation
shall apply on a calendar year by calendar year basis and no unused portion of
this limitation may be used in subsequent calendar years.


(b)No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Prior to the commencement
of any Offering Period or prior to such time period as specified by the
Committee, the Committee may, in its sole discretion, set a maximum number of
shares which may be purchased by any employee at any single Purchase Date
(hereinafter the “Maximum Share Amount”). The Maximum Share Amount shall be
2,500 shares. If a new Maximum Share Amount is set, then all participants must
be notified of such Maximum Share Amount prior to the commencement of the next
Offering Period. The Maximum Share Amount shall continue to apply with respect
to all succeeding Purchase Dates and Offering Periods unless revised by the
Committee as set forth above.


(c)If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company shall make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable. In such event, the Company
shall give written notice of such reduction of the number of shares to be
purchased under a participant’s option to each participant affected.


(d)Any payroll deductions accumulated in a participant’s account which are not
used to purchase stock due to the limitations in this Section 11 shall be
returned to the participant as soon as practicable after the end of the
applicable Purchase Period, without interest.


12.
Withdrawal.    



(a)Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose. Such withdrawal may be elected at any time prior to
the end of an Offering Period, or such other time period as specified by the
Committee.


(b)Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn participant, without interest, and his or her interest
in this Plan shall terminate. In the event a participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 7 above for initial participation in this Plan.



6.

--------------------------------------------------------------------------------



13.
Termination of Employment.    

        Termination of a participant’s employment for any reason, including
retirement, death or the failure of a participant to remain an eligible employee
of the Company or of a Participating Subsidiary, shall immediately terminate his
or her participation in this Plan. In such event, the payroll deductions
credited to the participant’s account shall be returned to him or her or, in the
case of his or her death, to his or her legal representative, without interest.
For purposes of this Section 13, an employee shall not be deemed to have
terminated employment or failed to remain in the continuous employ of the
Company or of a Participating Subsidiary in the case of sick leave, military
leave, or any other leave of absence approved by the Committee, provided,
however that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.
14.
Return of Payroll Deductions.    

        In the event a participant’s interest in this Plan is terminated by
withdrawal, termination of employment or otherwise, or in the event this Plan is
terminated by the Board or the Committee, the Company shall deliver to the
participant all payroll deductions credited to such participant’s account. No
interest shall accrue on the payroll deductions of a participant in this Plan.
15.
Capital Changes.    

        Subject to any required action by the stockholders of the Company, the
number and type of shares of Common Stock covered by each option under this Plan
which has not yet been exercised and the number and type of shares of Common
Stock which have been authorized for issuance under this Plan, including the
Annual Increases, but have not yet been placed under option (collectively, the
“Reserves”), as well as the price per share of Common Stock covered by each
option under this Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding shares of Common Stock of the Company resulting from a stock
split or the payment of a stock dividend (but only on the Common Stock), any
other increase or decrease in the number of issued and outstanding shares of
Common Stock effected without receipt of any consideration by the Company or
other change in the corporate structure or capitalization affecting the
Company’s present Common Stock, provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Committee, whose determination shall be final, binding and conclusive. Except as
expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.
        In the event of the proposed dissolution or liquidation of the Company,
the Offering Period shall terminate immediately prior to the consummation of
such proposed action, unless otherwise provided by the Committee. The Committee
may, in the exercise of its sole discretion in such instances, declare that this
Plan shall terminate as of a date fixed by the Committee and give each
participant the right to purchase shares under this Plan prior to such
termination. In the event of (a) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the options
under this Plan are assumed, converted or replaced by the successor corporation,
which assumption shall be binding on all participants), (b) a merger in which
the Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (c) the sale of all or substantially all of the assets of the
Company, or (d) the acquisition, sale, or transfer of more than 50% of the
outstanding shares of the Company by tender offer or similar transaction, the
Plan shall continue with regard to Offering Periods that commenced prior

7.

--------------------------------------------------------------------------------



to the closing of the proposed transaction and shares shall be purchased based
on the Fair Market Value of the surviving corporation’s stock on each Purchase
Date, unless otherwise provided by the Committee.
        The Committee may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, or in the event of the Company being consolidated with or merged into any
other corporation.
16.
Nonassignability.    

        Neither payroll deductions credited to a participant’s account nor any
rights with regard to the exercise of an option or to receive shares under this
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by the laws of descent and distribution or as provided in Section 23
below) by the participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be void and without effect.
17.
Reports.    

        Individual accounts shall be maintained for each participant in this
Plan. Each participant shall receive, as soon as practicable after the end of
each Purchase Period, a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward to the
next Purchase Period or Offering Period, as the case may be.
18.
Disposition Requirements.    



(a)All shares purchased pursuant to this Plan must be held for at least six (6)
months from the Purchase Date on which such shares were purchased in the name of
the participant.


(b)Each participant shall notify the Company in writing if the participant
disposes of any of the shares purchased in any Offering Period pursuant to this
Plan if such disposition occurs after the holding-period specified in
Section 18(a) above, but within two (2) years from the Offering Date or within
one (1) year from the Purchase Date on which such shares were purchased (the
“Notice Period”). After the Notice Period, the Company may require each
participant to give the Company prompt notice of any disposition of shares
purchased in any Offering Period pursuant to this Plan.


(c)The Company may place a legend or legends on any certificate representing
shares acquired pursuant to this Plan requesting the Company’s transfer agent to
notify the Company of any transfer of the shares.


19.
No Rights to Continued Employment.    

        Neither this Plan nor the grant of any option hereunder shall confer any
right on any employee to remain in the employ of the Company or any
Participating Subsidiary, or restrict the right of the Company or any
Participating Subsidiary to terminate such employee’s employment.
20.
Equal Rights and Privileges.    

        All eligible employees shall have equal rights and privileges with
respect to this Plan so that this Plan qualifies as an “employee stock purchase
plan” within the meaning of Section 423 or any successor provision of the Code
and the related regulations. Any provision of this Plan which is inconsistent
with Section 423 or any successor provision of the Code shall, without further
act or amendment by the Company, the

8.

--------------------------------------------------------------------------------



Committee or the Board, be reformed to comply with the requirements of
Section 423. This Section 20 shall take precedence over all other provisions in
this Plan.
21.
Notices.    

        All notices or other communications by a participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
22.
Term; Stockholder Approval.    

        After this Plan is adopted by the Board, this Plan shall become
effective on the first business day on which price quotations for the Company’s
Common Stock are available on the Nasdaq Stock Market. This Plan shall be
approved by the stockholders of the Company, in any manner permitted by
applicable corporate law, within twelve (12) months before or after the date
this Plan is adopted by the Board. No purchase of shares pursuant to this Plan
shall occur prior to such stockholder approval. This Plan shall continue until
the earlier to occur of (a) termination of this Plan by the Board or the
Committee (which termination may be effected by the Board or the Committee at
any time), (b) issuance of all of the shares of Common Stock reserved for
issuance under this Plan, or (c) December 31, 2018.
23.
Designation of Beneficiary.   



(a)A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.


(b)Such designation of beneficiary may be changed by the participant at any time
by written notice. In the event of the death of a participant and in the absence
of a beneficiary validly designated under this Plan who is living at the time of
such participant’s death, the Company shall deliver such shares or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.


24.
Conditions Upon Issuance of Shares; Limitation on Sale of Shares.    

        Shares shall not be issued with respect to an option unless the exercise
of such option and the issuance and delivery of such shares pursuant thereto
shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
25.
Applicable Law.    

        The Plan shall be governed by the substantive laws (excluding the
conflict of laws rules) of the State of Delaware.
26.
Amendment or Termination.    

        The Board or the Committee may at any time amend, terminate or extend
the term of this Plan, except that any such termination cannot affect options
previously granted under this Plan, nor may any amendment make any change in an
option previously granted which would adversely affect the right of any
participant,

9.

--------------------------------------------------------------------------------



nor may any amendment be made without approval of the stockholders of the
Company obtained in accordance with Section 22 above within twelve (12) months
of the adoption of such amendment (or earlier if required by Section 22) if such
amendment would:
(a)increase the number of shares that may be issued under this Plan; or


(b)change the designation of the employees (or class of employees) eligible for
participation in this Plan.
        Notwithstanding the foregoing, the Board or the Committee may make such
amendments to the Plan as the Board or the Committee determines to be advisable
and which do not cause unfavorable accounting treatment, including changes with
respect to current Offering Periods or Purchase Period, if the continuation of
the Plan or any Offering Period would result in financial accounting treatment
for the Plan that is different from the financial accounting treatment in effect
on the date this Plan is adopted by the Board.



10.